DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (6,502,922) in view of Ito et al. (2014/0078231).

 	Regarding claim 1, Kawase teaches a recording apparatus comprising: 
a support portion (fig. 2, item 4) configured to support a medium (fig. 2, item Pa) when the medium is transported in a transport direction (fig. 2, see arrow C); 
a recording portion (fig. 2, items 6, 10) disposed so as to face the support portion at one or more recording positions (fig. 2, position shown) of recording on the medium and configured to perform recording on the medium (see fig. 2); and 
a moving mechanism portion (fig. 5, items 60a/50RA) configured to move the recording portion to one or more retreat positions (fig. 5, position shown) that are away from the support portion with respect to the recording position (compare figs. 2, 5), 
wherein the moving mechanism portion moves the recording portion in a moving direction intersecting the transport direction (compare figs. 2, 5, Note that the recording 
Kawase does not teach wherein the moving mechanism portion moves the recording portion in a moving direction intersecting both a horizontal direction and a vertical direction. Ito teaches an inclined recording portion and an inclined support portion (Ito, fig. 2, Note inclined recording portion 34 and inclined support portion 41). It would have been obvious to apply the moving mechanism and maintenance device disclosed by Kawase to the included arrangement disclosed by Ito because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, because Ito does not teach a maintenance mechanism for maintenance of Ito’s printhead, it would have been obvious to look to Kawase for details of such a maintenance mechanism and the required relative movements of such a mechanism and a recording head by a moving mechanism portion. Upon combination of Ito with Kawase, the resultant device would have inclined recording and support portions and a movement mechanism portion that moved the recording portion in a direction orthogonal to the support portion, intersecting both vertical and horizontal directions.  
(Note that, in the combination above, Kawase has been incorporated to disclose a recording head and moved by a moving portion in a direction away from a media support in a direction perpendicular to a media transport direction. Ito, on the other hand, has been incorporated only for a teaching of a configuration where a recording head and a media support are inclined and parallel to each other so that the media transport path is parallel both the recording head and the media support. Thus, taking recording portion, and a second maintenance unit including a cleaning portion (fig. 5, item 9) configured to clean the recording portion, the plurality of the retreat positions includes a first position at which the cap portion configured to cover the recording portion (compare figs. 2, 5, 8, note that this must be the case) and a third position at which the cleaning portion configured to clean the recording portion, and the first position is closer to the support portion in the moving direction than the third position (compare figs. 2, 5, 8, note that this must be the case). 	Regarding claim 9, Kawase in view of Ito teaches the recording apparatus according to claim 1, further comprising: a plurality of recording positions (Kawase, see fig. 5, note that there are a number of positions for the recording portion along the moving direction) along the moving direction; and an adjustment portion (Kawase, fig. 5, 64) configured to adjust the recording positions (Kawase, fig. 5, Again, note the several .

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of Ito as applied to claim 2 above, and further in view of Izawa et al. (8,398,193).



Regarding claim 10, Kawase in view of Ito teaches the recording apparatus according to claim 9. Kawase in view of Ito does not teach wherein the adjustment portion includes an eccentric cam configured to contact the recording portion located at the recording position, and a motor configured to rotate the eccentric cam according to the recording position. Izawa teaches a gap adjustment mechanism that incrementally changes the head positon among a number of recording positions via an eccentric cam (Izawa, see figs. 1-7). It would have been obvious to one of ordinary skill in the art at the time of invention to add a gap adjustment mechanism of the type disclosed by Izawa to the device disclosed by Kawase in view of Ito because doing so would allow for the print gap to be adjusted according to the thickness and properties of the media to be printed. 

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the claimed invention because Ito does not disclose moving its recording head in a direction that intersects both horizontal and vertical directions. However, Examiner has cited Kawase for a teaching of moving a recording head toward and away from a media support portion. It appears Applicant has attacked each reference on its own without regard for the fact that the rejection has been made under Section 103. 
The claims above have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.